Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 6 December 2022 is acknowledged.

Claims 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 December 2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizukoshi (US 20160078813 A1).

Regarding claim 1, Mizukoshi discloses an electronic device comprising:
a pixel driving circuit [e.g., Fig. 8: P] to operate in a light emitting mode [e.g., Fig. 9: 1st 1H, 1st frame] or a sensing mode [e.g., Fig. 9: 2nd 1H, 2nd frame], 
the pixel driving circuit comprising a reference voltage line [e.g., Fig. 8: VREF line] for receiving a reference voltage [e.g., Fig. 9: Ref line (14B) Voltage] comprising a first reference voltage [e.g., Fig. 9: LV1 = 0V] and a second reference voltage [e.g., Fig. 9: 0.6V, LV3] different from the first reference voltage; and
a light emitting diode [e.g., Fig. 8: OLED] comprising a first electrode [e.g., Paragraph 6: anode], a light emitting element [e.g., Paragraph 6: emitting layer], and a second electrode [e.g., Paragraph 6: cathode], wherein:
the light emitting diode has an on-state [e.g., Fig. 9: a period including at least a portion of Tc of 1st 1H, 1st frame when Ref line (14B) Voltage = 1.2V] or an off-state [e.g., Fig. 9: a period including at least a portion of Ta of 1st 1H, 1st frame when Ref line (14B) Voltage = 0V] in the light emitting mode,
the first reference voltage is applied to the reference voltage line in the light emitting mode,
a first voltage [e.g., Fig. 9: LV1 = 0V] is applied to the first electrode in the off-state of the light emitting diode, and
a second voltage [e.g., Fig. 9: LV2 = 1.2V] is applied to the first electrode in the on-state of the light emitting diode, and wherein:
the sensing mode comprises an initialization period [e.g., Fig. 9: a period including at least a portion of Tb of 2nd 1H, 2nd frame when Ref line (14B) Voltage = 0.6V; a period including at least a portion of Tc of 2nd 1H, 2nd frame when Ref line (14B) Voltage = LV3] and a sensing period [e.g., Fig. 9: a period including at least a portion of Tb of 2nd 1H, 2nd frame when SW2 = off; a period including at least a portion of Tb of 2nd 1H, 2nd frame when Scan = off, Sen= on], and
the second reference voltage is applied to the reference voltage line in the initialization period (e.g., see Paragraphs 46-78).

Regarding claim 2, Mizukoshi discloses the second reference voltage has a voltage level [e.g., Fig. 9: 0.6V, LV3] between the first voltage and the second voltage (e.g., see Paragraphs 51-72).

Regarding claim 3, Mizukoshi discloses the reference voltage has a floating state in the sensing period [e.g., Fig. 9: a period including at least a portion of Tb of 2nd 1H, 2nd frame when SW2 = off] (e.g., see Paragraphs 63-72).

Regarding claim 5, Mizukoshi discloses the second voltage is higher than the first voltage [e.g., Fig. 9: 1.2V > 0V ].

Regarding claim 6, Mizukoshi discloses the second reference voltage has a voltage level obtained by dividing a sum of the first voltage and the second voltage by 2 [e.g., Fig. 9: (0V + 1.2V) ÷ 2 = 0.6V].

Regarding claim 7, Mizukoshi discloses the pixel driving circuit further comprises:
a driving transistor [e.g., Fig. 8: DT] for driving the light emitting diode;
a sensing transistor [e.g., Fig. 8: ST2 electrically connected between a first node [e.g., Fig. 8: N2] of the driving transistor and the reference voltage line; and
a switching transistor [e.g., Fig. 8: ST1] electrically connected between a second node [e.g., Fig. 8: N1] of the driving transistor and a data line [e.g., Fig. 8: 14A] (e.g., see Paragraphs 61-68).

Regarding claim 8, Mizukoshi discloses the sensing transistor and the switching transistor are turned on in the initialization period [e.g., Fig. 9: a period including at least a portion of Ta of 2nd 1H, 2nd frame when Scan = on, Sen= on; a period including at least a portion of Tc of 2nd 1H, 2nd frame when Scan = on, Sen= on].

Regarding claim 9, Mizukoshi discloses the sensing transistor is turned on in the sensing period, and the switching transistor is turned off in the sensing period [e.g., Fig. 9: a period including at least a portion of Tb of 2nd 1H, 2nd frame when Scan = off, Sen= on] (e.g., see Paragraphs 63-72).

Regarding claim 10, Mizukoshi discloses the first voltage has a same voltage level [e.g., Fig. 9: LV1 = 0V] as the first reference voltage (e.g., see Paragraphs 63-72).

Regarding claim 11, Mizukoshi discloses the second reference voltage is higher than the first reference voltage [e.g., Fig. 9: 1.2V > 0V ] (e.g., see Paragraphs 63-72).

Regarding claim 12, Mizukoshi discloses the second reference voltage is higher than the first voltage and lower than the second voltage [e.g., Fig. 9: 1.2V > 0.6V > 0V; 1.2V > LV3 > 0V] (e.g., see Paragraphs 63-72).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi (US 20160078813 A1) in view of Numao (US 2004/0066358 A1).

Regarding claim 4, Mizukoshi doesn’t appear to expressly disclose a portion of the first electrode overlaps the reference voltage line when viewed in plane, as instantly claimed.
However, Numao discloses at least a portion of the first electrode [e.g., Fig. 22: EL1, ITO area] overlaps the reference voltage line [e.g., Fig. 22: Vref, power supply line] when viewed in plane (e.g., see Paragraphs 286-291: the ITO acting as the anode of the electro-optic device EL1 may be formed overlapping the source line Sj, gate line Gi, power source line Vref, and TFT).
Mizukoshi and Numao are analogous art because they are from the shared inventive field of light emitting diode displays.
Therefore it would’ve been obvious to one having ordinary skill in the art at the time of filing to combine Numao’s electrode overlapping arrangement technique with Mizukoshi’s first electrode and reference voltage line, so as to increase the light emission area.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Numao’s electrode overlapping arrangement technique with Mizukoshi’s first electrode and reference voltage line as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to electronic devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 



/Jeff Piziali/
Primary Examiner, Art Unit 2628
16 December 2022